Citation Nr: 1631949	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for dental trauma, to include an injury to the upper front teeth (hereinafter, "dental trauma").

5.  Entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for dysthymic disorder and anxiety disorder.

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jodee R. Dietzenbach, Attorney 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty training (ADT) from September 1976 to February 1977 and honorable active duty service from April 1977 to July 1977.  He also served in the Iowa National Guard from August 12, 1977 to June 27, 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the previously denied claims for service connection for a right knee disorder, a left knee disorder, and PTSD, but denied them on the merits; declined to reopen the claim for service connection for dental trauma; and denied the claims for service connection for TBI, dysthymic disorder and anxiety disorder and the claim for entitlement to a TDIU.  This appeal ensued.  


The September 2010 rating decision also declined to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.  The Veteran also appealed these claims.  Service connection for these disabilities was granted in a December 2013 rating decision.  As such, those issues are no longer before the Board for appellate review.  

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript is of record.  At the time of his Board hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015).  

The Board notes that VA treatment records were received in October 2015, after  the issuance of the December 2013 supplemental statement of the case (SSOC); however, these records do not reflect treatment, findings, or opinions concerning the claims being denied.  Accordingly, the evidence need not be remanded to the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The claims concerning both knees, PTSD, dysthymic disorder, anxiety disorder,  and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO declined to reopen the Veteran's claims for service connection for a bilateral knee condition, PTSD, and dental trauma (also claimed as dental condition and/or injury to the upper front teeth);    the Veteran did not appeal that decision or submit new and material evidence  during the appeal period and that decision is final.

2.  Some of the evidence received since the October 2006 final denial is new and relates to an unestablished fact necessary to substantiate the claims for a right knee disorder, a left knee disorder, and PTSD.  

3.  The evidence added to the record since the October 2006 final denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for dental trauma, to include an injury to the upper front teeth.  

4.  A current diagnosis of TBI is not shown by the medical evidence of record.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a right knee disorder, to include as secondary to a back disability.    38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disorder, to include as secondary to a back disability.     38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has not been received to reopen the claim for service connection for dental trauma, to include an injury to the upper front teeth.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for TBI have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, to include records associated with    his National Guard service, as are various post-service medical records, to include records obtained from the Social Security Administration (SSA).  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There   is no allegation that the hearing provided to the Veteran was deficient in any way   and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board acknowledges that no VA examination was scheduled in conjunction with the claim to reopen to establish service connection for dental trauma.  The Board notes, however, that VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also acknowledges that no medical examination or opinion was obtained regarding the claim for service connection for TBI.  However, no examination or opinion is needed because the medical evidence of record indicates the Veteran has been currently diagnosed with TBI.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Claims to Reopen

The Veteran's claim for service connection for dental trauma was initially denied by way of a December 1990 rating decision.  The Veteran did not complete an appeal of that rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's claims for service connection for disorders of the bilateral knee and PTSD were initially denied by way of an April 2003 rating decision.  The Veteran did not complete an appeal of that rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  Id.  

The Veteran attempted to reopen the claim for service connection for dental trauma in June 2005 and the claims for service connection for disorders of the bilateral knee and PTSD in February 2006; an October 2006 rating decision declined to reopen the claims.  In regards to the claim for PTSD, the RO noted that although the Veteran had been treated for various psychiatric disorders, there was no objective medical evidence showing he had been diagnosed with PTSD due to military service, and the Veteran had still not provided any information regarding the in-service stressors he felt would have caused his current psychiatric complaints.  In regards to the claim for a bilateral knee condition, the RO noted that there was no objective medical evidence showing the pre-existing bilateral knee disabilities were permanently aggravated by active duty military service.  In regards to the claim for dental trauma, the RO noted the absence of objective medical evidence linking the Veteran's current dental complaints to active duty military service.  

The Veteran did not complete an appeal of the October 2006 rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  Id.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to         agency decision makers.  Material evidence means evidence that, by itself or      when considered with previous evidence of record, relates to an unestablished       fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the October 2006 rating decision pertinent to the claim for service connection for dental trauma, included service personnel records, which include sworn statements from the Veteran and two other individuals.  An October 1978 sworn statement made by R.D.J. located in the Veteran's personnel records indicates that the Veteran was serving in Ida Grove, Iowa when he was climbing into the drivers hatch of an M113 Personnel Carrier when his foot slipped  on the driver's seat and he hit his mouth on the carrier's body and chipped a front tooth.  Another October 1978 sworn statement made by R.L.B. indicated that he     told the Veteran to check the transmission oil in a M113 Armored Personnel Carrier, which he proceeded to do, and while climbing down into the driver's hatch, he placed his foot on the driver's seat, it slipped from the seat and his mouth hit the carrier's body causing a tooth to chip off.  The Veteran also made a sworn statement in October 1978, reporting that he was climbing inside the driver's hatch of an APC (M113) to check on the oil level, when climbing in, he slipped down from the        seat and chipped his tooth on   the driver's hatch.  The Veteran indicated that this happened on October 15, 1978, while he was working on an Armor Personnel Carrier and that this was a regularly scheduled drill period.  The Veteran was examined after this incident and it was noted that the injury was incurred in the line of duty and that while on National Guard duty, the Veteran fell and chipped the porcelain off of a pontic on a 6 unit maxillary anterior bridge.  

The evidence considered at the time of the October 2006 rating decision pertinent to the claim for service connection for dental trauma, included a record from a private dentist (D.J.P.), which documented that the entire porcelain facing of the maxillary left lateral incisor pontic was fractured off in the fall.  To repair the pontic correctly, the 6 unit bridge (which consists of abutments on the maxillary cuspids with 4 pontics) should be removed, and the porcelain re-fused to the metal pontic.  This would probably require cutting off the bridge at the abutment teeth, which would ruin the bridge.  

The evidence considered at the time of the October 2006 rating decision pertinent to the claim for service connection for dental trauma, also included service treatment records.  A November 1979 dental record, which indicated that white, gold and porcelain crowns fixed partial 7-10.  During a February 1981 periodic examination, clinical evaluation of the Veteran's head, face, neck and scalp, mouth and throat, lower extremities, and psychiatric functioning was normal.  Teeth 7, 8, 9, and 10 were noted to have been fixed by partial dentures.  During a February 1985 periodic examination, teeth 1, 16, 17 and 32 were noted as missing and teeth 7, 8, 9, and 10 were noted to have been fixed by partial dentures.  

The evidence considered at the time of the October 2006 rating decision pertinent to the claim for service connection for dental trauma, to include an injury to the upper front teeth, also included several lay statements.  In a June 1990 VA Form 21-4138, the Veteran reported that in 1979, while stationed with the National Guard in Ida Grove, Indiana, he was working on a tank that fell, knocking out his false teeth.  He indicated that to this day, his false teeth need continuous repair and replacement, making it hard to speak clearly without them.  In a June 2005 VA Form 21-4138, the Veteran reported that he sustained an injury to his upper front teeth when he slipped on a hatch entering a tank.  He asserted this was a matter in his medical or dental records and that he was filing for service connection so he could get dental work done on the injured teeth.  In a September 2006 VA Form 21-4138, the Veteran reported that he was asking for dental care due to injuries received in the military to his front teeth.  He indicated that he had been fitted with a partial and bridge due to that injury and that his condition had worsened and he was in need    of dental care to resolve medical issues.  

There are also VA and private treatment records the RO considered in October     2006 that are pertinent to the claim for service connection for dental trauma.  In an August 1990 letter from a private dentist, it was reported that the Veteran's initial visit was in December 1984, at which time the bridge in question was loose.  The bridge was removed and it was noted #11 abutment tooth was seriously decayed.  It was necessary to treat the tooth with root canal therapy.  When healing occurred, a cast post and core was placed to give #11 the support to maintain the bridge; however, the bridge no longer had contour to the tissue as when originally placed.  There was therefore metal exposure that they attempted to mask over with several different materials, which had proven not to be ideal and continued to need replacing.  The dentist explained that the Veteran continued to experience problems with his present bridge and that the dentist felt it was necessary to continue to utilize #6 and #11 as abutments and to also utilize #5 and #12 to give the new bridge added support.  A May 2006 VA record indicated that the Veteran had been found to have maxillary pain due to dislodged bridge, allowing food to collect under the bridge.  The Veteran was advised to have dental care as soon as possible due to the risk of infection of teeth and even sinuses.  

A January 2007 deferred rating noted the Veteran withdrew the claim for dental injury, acknowledging that on duty he only chipped the porcelain of a bridge from a previous non service related injury.  The January 2007 hearing transcript confirms the Veteran withdrew that claim.

Evidence added to the record since the October 2006 rating decision that is pertinent to the claim for service connection for dental trauma includes the Veteran's report in  a November 2006 VA Form 21-4138 that he was not on active military duty in the Marines when he had his teeth knocked out, but was in the Iowa National Guard on weekend drill.  He specifically reported that he was at Ida Grove, Iowa on active duty for training when he had his front teeth knocked out.  This would have been in 1979 and the records for this injury would be a matter of his Iowa National Guard service.  The Veteran indicated that he was injured in the line of duty.  The Veteran also testified before the Board in June 2015, at which time he reported that he had an in-service dental injury as a result of slipping while getting into the driver's hatch of an armored personnel carrier, hitting his mouth on the rim, kicking his head back, and cracking the bridge, which had to be replaced by a dentist.  

The Board notes that the evidence discussed in the preceding paragraph was not previously of record.  However, the Board finds that this evidence is cumulative and redundant of the evidence of record at the time of the last final denial regarding the claim for service connection for dental trauma.  The Veteran's statements merely reiterate his long-standing contention that he sustained an injury to his teeth in service, which has been documented in the service treatment and personnel records.  Thus, this same contention is cumulative or redundant of information and evidence considered in the prior denial.  The Veteran has not provided any objective medical evidence that he has any current dental complaints linked to active duty military service, which was the basis of the last final denial in October 2006.  

In short, the evidence submitted since the prior final denial of the claim for service connection for dental trauma, is cumulative and redundant of the evidence previously of record, and it does not relate to the basis of the prior denial.  Therefore, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim for service connection for dental trauma, is not reopened.  Thus, the appeal is denied. 

with regard to the claims for service connection for a bilateral knee disorder and PTSD, the evidence added to the record since the October 2006 rating decision that is pertinent to these claims includes the Veteran's assertion that his knee problems are secondary to his service-connected back disability and his submission of a newspaper article dated July 19, 1984, which discusses that two artillery rounds landed 1.6 miles outside the impact area during military maneuvers at Fort McCoy at 2:30pm Wednesday.  It was noted that a 105 millimeter artillery round overshot the impact area and damaged a warehouse on the northeast part of the cantonment area of the military reservation located nine miles northeast of Sparta, though the specific location was not disclosed.  It was also reported that although no injury were reported, shrapnel and its vibrations blew out windows and put holes in a corner of the building which is in the same block as a number of other structures containing military and civilian workers.  Records indicate that the Veteran was performing active duty training between July 14, 1984, and July 28, 1984.  After reviewing a July 1984 calendar, the Board notes that the newspaper article indicates this incident took place on Wednesday, July 18, 1984, during the Veteran's period of active duty training.  

The evidence discussed in the preceding paragraph is new, as it was not previously submitted to agency decision makers.  It is also considered material, as it raises a reasonable possibility of substantiating the claims for service connection for a bilateral knee disorder and PTSD.  Accordingly, the Board finds that new and material evidence has been received and the claims for service connection for a right knee disorder, to include as secondary to a back disability; a left knee disorder, to include as secondary to a back disability; and PTSD are reopened.  See Shade, 24 Vet. App. 110.  The underlying claims are addressed in the remand portion of this decision, below.

Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes    that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he sustained a TBI during service during the same incident in which his teeth were injured.  As noted above, he testified in June 2015 that he slipped while getting into the driver's hatch of an armored personnel carrier, kicking his head back.  

Service treatment records do not corroborate that the Veteran sustained an injury to his head when he injured his tooth.  As discussed in more detail above, the sworn statements located in the Veteran's personnel records, which include the accounts   of the Veteran and two other individuals, make no mention of an injury to the head during the October 1978 incident.  In addition to the foregoing, clinical evaluation of the Veteran's head following this incident was described as normal during periodic examinations in February 1981 and February 1985.  

The post-service evidence of record includes a June 1996 psychiatric session in records obtained from the SSA, during which the Veteran reported being in an automobile accident in the seventh grade.  He indicated that he hit the windshield head on and lost all of his front teeth.  His teeth were finally corrected when he was    a senior in high school.  When he was 15-years-old, the Veteran was in another automobile accident in which his brother was driving.  He said that he had a head injury and became unconscious, but did not receive medical workup for this.  When he was 16 years old, he was in another accident which involved driving a motorcycle. He notes that a car stopped in front of him and he rear ended it and landed on his head.  He was wearing a helmet.  The helmet was cracked and he was disoriented for some time.  

The Veteran underwent a CT scan of the head due to confusion in March 2002 at The Finley Hospital.  The examination was normal without evidence of infarct, bleed, mass effect, hydrocephalus, or any other acute or chronic abnormality.  He then underwent an MRI of the head due to confusion and memory loss in April 2002 at The Finley Hospital.  The impression was limited findings and no suspicious findings identified.  

The Veteran underwent TBI evaluation by VA in November 2007.  The findings were not consistent with a diagnosis of TBI.  Private treatment records document that the Veteran was assessed with a mild cerebral concussion following a motor vehicle accident in December 2007.  

As an initial matter, the Board notes that although the Appellant is competent to report that he sustained an injury to his head during service, the Board does not find this allegation to be credible, as it is not supported by the medical and lay evidence located in the service treatment and personnel records.  In addition, as a lay person without the appropriate medical training and expertise, the Veteran simply is not competent to provide a probative opinion that he has a diagnosis of TBI or that    any current TBI is related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The preponderance of the evidence is against a finding of service connection for     TBI.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin   v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Without evidence of a current diagnosis of TBI, service connection is not warranted.  See 38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A.  § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to that extent only, the appeal is granted.

New and material evidence has not been submitted, the claim for service connection for dental trauma, to include an injury to the upper front teeth, is not reopened, and the appeal is denied.

Service connection for TBI is denied.  



REMAND

Additional development is needed before the Board can adjudicate the reopened claims for service connection for a right knee disorder, a left knee disorder, and PTSD.  Given that the Veteran also has a claim for service connection for an acquired psychiatric disorder other than PTSD, claimed as dysthymic disorder     and anxiety disorder, this claim will also be remanded for additional development.  

The Board finds that VA examinations are needed in conjunction with the claims for service connection.  This is especially important given the fact that the Veteran's assertion that he has a bilateral knee disorder secondary to his service-connected back disability has not been addressed and no rationale was provided by the August 2010 VA examiner who provided an opinion that the Veteran's diagnosed anxiety disorder and dysthymic disorder were less likely than not caused by or a result of incidents occurring during his military service.  Updated VA treatment records should also be requested.

The claim for entitlement to a TDIU is inextricably intertwined with the claims before remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU will be deferred.  Since the Veteran reported he was getting vocational rehabilitation from the state of Iowa, efforts should be made to obtain records from the appropriate state agency.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and 
that the consequences of failing to report for a VA examination without good   cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 





Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since October 2015 and associate them with the claims file.  

2.  After securing any necessary release from the Veteran, request his records from the agency in Iowa that handles vocational rehabilitation.  

3.  Schedule the Veteran for a VA knee examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

Following examination of the Veteran and review of   the claims file, the examiner should identify any knee disorders found.  

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed knee disorder had its onset during active service or active duty for training or is etiologically related to such service.   Please explain why or why not.

(b) If not related to service, is it at least as likely as     not that the Veteran's service-connected back disability and associated lower extremity neuropathy caused any diagnosed knee disorder?  Please explain why or why not.



(c) If not, is at least as likely as not that any diagnosed knee disorder was permanently worsened beyond its natural progression by the Veteran's service-connected back and associated lower extremity neuropathy disabilities?  Please explain why or why not.  If the    knee condition was permanently worsened beyond normal progression by the back or lower extremity neuropathy disabilities, the examiner should attempt      to quantify the degree of worsening.  The examiner should explain the reasons for all conclusions reached.

4.  Schedule the Veteran for a VA PTSD examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests  and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

Following examination of the Veteran and review of the claims file, the examiner should identify all psychiatric disorders found to be present.  If PTSD is diagnosed, the examiner must identify the stressor(s) upon which the diagnosis is based.

For other psychiatric disorders diagnosed on examination and the previously diagnosed anxiety disorder and dysthymic disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such psychiatric disorder had its onset during active service   or active duty for training or is related to such service.  The examiner must provide a rationale for the conclusions reached.

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


